Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections 35 U.S.C. § 102(a)(1)
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent (3,922,749) to Castleman, Jr. et al.
Regarding independent claim 1, Castleman, Jr. et al. discloses a main frame (24) and two auxiliary frames (20, 22),
 the main frame (24) being in the shape of an arch (See FIG. 1), the main frame (24) being of an elastic structure (flexible under pressure); middle parts (intermediate) of the two auxiliary frames (20, 22) being movably connected to end parts (26, 28) at two ends of the main frame (24), respectively (See FIG. 1 and Col. 2 lines 55-67).
Regarding claim 2, Castleman, Jr. et al. discloses each auxiliary frame (20, 22) includes a retaining frame (secondary yokes ), and a middle part (36, 46) of the retaining frame (secondary yokes) is movably connected to a corresponding one of the end parts (62, 62) of the main frame (24) (See Col. 3 lines 5-20).
Regarding claim 3, Castleman, Jr. et al. discloses the retaining frame (secondary yokes) is in the shape of an arch (See FIG. 1), and the retaining frame (secondary yokes) is of a rigid structure or an elastic structure (flexible or bendable structure).
Regarding claim 4, Castleman, Jr. et al. discloses that two ends (See FIG. 1) of the retaining frame (second yokes) are provided with retaining parts (18, 18) for retaining a wiper blade (12) (See Col. 2 lines 50-61).
Regarding claim 5, Castleman, Jr. et al. discloses each end part (62, 62) of the main frame (24) is hingedly connected to the middle part (36, 46) of the retaining frame (secondary yoke).
Regarding claim 17, (depending from claim 4) Castleman, Jr. et al. discloses that the retaining parts are clamping paws (18).

Claims 1, 7-12, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent (8,715,421) to Nelson.
Regarding independent claim 1, Nelson discloses a main frame (See annotated FIG. 29A on next page) and two auxiliary frames (connecting frame (1) and connecting frame (2) on next page),
 the main frame (See annotated FIG. 29a main frame on next page) being in the shape of an arch (See FIG. 29a), the main frame (See annotated FIG. 29a main frame on next page) being of an elastic structure (flexible under pressure); middle parts (intermediate) of the two auxiliary frames (connecting frame (1) and connecting frame (2) on next page) being movably connected to end parts (See FIG. 29 as annotated on next page) at two ends of the main frame (See annotated FIG. 29a main frame on next page), respectively (See FIG. 29 and Col. 31 lines 1-24).




    PNG
    media_image1.png
    440
    672
    media_image1.png
    Greyscale

Regarding claim 7, Nelson discloses that each auxiliary frame includes a connecting frame (See connecting frames (1, 2) above in annotated FIG. 29A) and two retaining frames (See retaining frames ((1a), (1b), (2a), and (2b)) listed above); a middle part of the connecting frame (See connecting frames 1 and 2)) is movably connected to a corresponding one of the end parts of the main frame (See main frame annotated above in FIG. 29A), and end parts at two ends of the connecting frame (1 and 2) of each auxiliary frame are movably connected to middle parts of the two retaining frames ((1a), (1b), (2a), and (2b))  of the corresponding auxiliary frame, respectively.
Regarding claim 8, Nelson discloses that the connecting frame (1, 2) is in the shape of an arch (See annotated FIG. 29A on previous page), and the connecting frame is of an elastic structure (bendable structure).
Regarding claim 9, Nelson discloses the connecting frame (1, 2) is in the shape of an arch (See annotated FIG. 29A on previous page), and the connecting frame is of a rigid structure (durable structure).
Regarding claim 10, Nelson discloses each retaining frame (See frames 1(a)-2(b) in FIG. 29A) is in the shape of an arch, and each retaining frame is of a rigid structure or an elastic structure.
Regarding claim 11 (as depending on claim 8 or 9), Nelson discloses each end part of the main frame (See Annotated FIG. 29A on previous page) is hingedly connected to the middle part of the connecting frame (See connecting frames (1, 2) on previous page on annotated FIG. 29A).
Regarding claim 12, (as depending on claim 8 or 9) Nelson discloses that the end parts of the connecting frame (See connecting frames 1 and 2 in FIG. 29A) are hingedly connected to the middle parts of the retaining frames (See retaining frames 1(a)-2(b)).
Regarding claim 16, Nelson discloses that two ends (see ends of frames 1(a)-2(b)) of each retaining frame (See retaining frames 1(a)-2(b)) are provided with retaining parts (see ends of frames 1(a)-2(b)) for retaining a wiper blade.
Regarding claim 17, (depending from claim 16) Nelson discloses that the retaining parts are clamping paws (see ends of frames 1(a)-2(b)).
 	Regarding claim 18, Nelson discloses that the middle part of the main frame is provided with a connecting base (See middle of main frame in FIG. 29A on page 4) for connecting a wiper arm.

Allowable Subject Matter
2.	Claims 6 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723